18 N.Y.2d 928 (1966)
In the Matter of Mitchell Kurk, Appellant,
v.
Medical Society of the County of Queens, Inc., Respondent.
Court of Appeals of the State of New York.
Argued October 24, 1966.
Decided December 1, 1966.
Bernard Bienstock, Arnold L. Kleinick, David G. Lubell and Roger C. Algase for appellant.
H. Stuart Klopper and Charles Buondelmonte for respondent.
Benjamin Ira Gertz for Medical Society of the State of New York, amicus curiæ.
Concur: Chief Judge DESMOND and Judges FULD, VAN VOORHIS, BURKE, SCILEPPI, BERGAN and KEATING.
Order affirmed, with costs; no opinion.